Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The declaration under 37 CFR 1.132 and the claimed amendments filed 6/6/2022 is sufficient to overcome the rejection of claims 9 and 25 based upon Christie et al. (US 2012/0143325) in view of Wortz et al. (US 9, 358,103).  The combination of the prior art does not provide a reason the acuity would improve in the specific manner as claimed (angles of rotational displacement and rotational misplacement within the patient’s eye within a 30 degree window; see pages 1-4 of the declaration). 

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks the combination of the toric refractive element and the mask being configured to increase tolerance to rotational misplacement within the patient’s eye within a 30 degree window.
Referring to claim 25, the prior art lacks the disclose of a toric refractive element and mask wherein the intraocular lens is configured to maintain visual acuity of at least 20/20 within +/-15 degrees of rotational displacement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774